UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                       No. 99-50088
                                     Summary Calendar


UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus
BOBBY G. BOUNDS,
                                                            Defendant-Appellant.
                                  --------------------
                     Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. W-98-CR-97-1
                                  --------------------
                                        July 16, 1999

Before POLITZ, JOLLY, and WIENER, Circuit Judges.
PER CURIAM:*
    Bobby G. Bounds pleaded guilty to the distribution and possession of visual

depictions of sexual activities by minors which had been shipped or transported in

interstate commerce. The presentence report revealed that when Bounds lived in
Germany, he had abused sexually his two minor stepdaughters. Based on this, the

government filed a belated objection to the PSR, contending that under Sentencing




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR.
R. 47.5.4.
Guidelines § 2G2.2, comment. (n.2), the district court should depart upwards in its
sentence. The district court agreed and imposed an upward departure.

  Bounds maintains that the district court lacked jurisdiction to punish him for the

events alleged to have occurred in a foreign country. Bounds failed to advance this
argument in the district court; it is deemed forfeited.2 To prevail, Bounds must

show that the district court’s upward departure resulted in an error that was clear

or obvious.3 No such showing has been made. As to Bounds’s suggestion that the

district court erred by considering the government’s belated objection to the PSR,
we find no reversible error.4
   AFFIRMED.




      2
       See United States v. Calverley, 37 F.3d 160 (5th Cir. 1994)(en banc).
      3
       Id. at 162-64.
      4
       See Fed. R. Crim. P. 32(b)(6)(B) & (D).

                                              2